Citation Nr: 1129273	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-40 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left wrist disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a spine disorder involving the cervical, thoracic and lumbar spines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1975 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared and testified at a hearing held before the undersigned Veterans Law Judge in Washington, DC, in September 2010.  A copy of the transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of his claim to reopen for service connection for a left wrist disorder is requested.

2.  The RO denied service connection for neck, thoracic and lumbar spine strain in a February 1984 rating decision.  The Veteran did not appeal that decision, and it is final.

3.  Some of the new evidence submitted subsequent to February 1984 in support of the Veteran's claim for service connection for a spine disorder involving the cervical, thoracic and lumbar spines is material.

4.  The Veteran injured his neck and back during service from a fall from a bunk bed in September 1975 and from a motorcycle accident in July 1976.
5.  The competent and credible evidence of record demonstrates that the Veteran has chronic residuals from the injuries to his neck and back during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran, through his authorized representative, of the claim to reopen for service connection for a left wrist disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The February 1984 RO rating decision that denied service connection for a neck, thoracic and lumbar spine strain is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2010).

3.  New and material evidence has been received, and the Veteran's claim for service connection for a spine disorder involving the cervical, thoracic and lumbar spines is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  Residuals of neck and back injuries were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran attended a hearing before the undersigned Veterans Law Judge with his authorized representation present in September 2010.  At the hearing, his authorized representative indicated that the Veteran desired to "drop the issue of left wrist sprain from review," and, on questioning by the undersigned, the Veteran agreed.  The undersigned, therefore, found that the issue relating to a claim for service connection for the left wrist disorder was withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appealed claim to reopen for service connection for a left wrist disorder, and it is dismissed.

II.  Claim to Reopen for Service Connection for a Back Disorder

In this decision, the Board grants reopening of the Veteran's claim and service connection for residuals of neck and back injuries incurred in service, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

In a rating decision issued in February 1984, the RO denied service connection for neck, thoracic and lumbar strain.  The Board finds that the Veteran's claim for a spine disorder involving the cervical, thoracic and lumbar spines is, therefore, a claim to reopen that previously denied claim.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with the February 1984 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, February 1984 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim for service connection was previously denied in the February 1984 rating decision because "[a]ny injury to back & neck ... are considered acute & transitory with no residuals at time of separation was (sic) related to current findings."  The Board finds that this decision essentially denied the Veteran's claim on the basis that there was no showing of a nexus between the current findings and the injuries incurred in service.  Thus, in order for new evidence to be material, it must demonstrate that the Veteran's current disability is related to his military service.

New evidence received since February 1984 consists of the Veteran's statements and testimony, VA and private treatment records, a buddy statement dated in May 2008, VA examination report dated in May 2007 with an addendum dated in August 2007, and a VHA medical opinion dated in April 2011.  

As for the VA and private treatment records as well as the VA examination report and VHA medical opinion, the Board finds that this evidence is new because it was not previously of record.  The Board also finds that it is new in that it establishes that the Veteran's diagnoses relating to his cervical, thoracic and lumbar spines are different from what was previously diagnosed and considered in February 1984.  At a January 1984 VA examination, the Veteran was diagnosed to have muscle/ligamentous strain/sprain with x-rays negative for any degenerative changes; however, the current medical evidence demonstrates diagnoses of spondylosis involving all sections of the spine and degenerative disc disease of the cervical spine with stenosis at the C5-6 and C6-7 levels.  However, as the evidence before showed a current disability as does the current evidence, this medical evidence is not material because it is cumulative.

Furthermore, the Board finds that the VA examination report and the VHA medical opinion are not material because they fail to provide a positive nexus opinion of a relationship between the Veteran's current disability (diagnosed as spondylosis by both physicians) and the injuries incurred during his military service.  Thus, this evidence fails to demonstrate a reasonable possibility of substantiating the claim and is not adequate to reopen the Veteran's claim.

As for the buddy statement provided in May 2006, the Board finds that there was evidence previously considered that the Veteran was involved in a motorcycle accident during service for which he injured his neck and back.  Service treatment records and the January 1984 VA examination both show this in-service event.  Although the buddy statement corroborates this event and adds more details about it, the Board finds it is not material as it is merely redundant and cumulative of the evidence previously considered as it does not provide nexus evidence, which is what was previously missing.  Consequently, the Board does not find this piece of evidence to be material, and it is not sufficient to reopen the Veteran's claim.

However, the Board finds that the Veteran has submitted statements and testimony as to a continuity of symptoms since the injuries related in service.  The Veteran had not previously made such statements at the time of the February 1984 rating decision.  The Veteran is competent to report that he has had symptoms relating to his cervical, thoracic and lumbar spines since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As competent evidence is presumed credible for purposes of considering whether evidence is new and material, the Board finds that the Veteran's current report of a continuity of symptoms since service is evidence that raises a reasonable possibility of substantiating the claim as it is evidence of a relationship between the Veteran's current disability and his military service.  Consequently, the Board finds that this evidence is material and is sufficient to reopen the Veteran's claim for service connection for a spine disorder involving the cervical, thoracic and lumbar spines.  

Having found new and material evidence has been received to reopen the Veteran's claim for service connection for a spine disorder involving the cervical, thoracic and lumbar spines, the Board must now address the merits of the Veteran's claim.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").


The Veteran contends that he injured his neck and back in two incidents during service.  The first incident was when, one night, he fell out of his top bunk bed and landed on his head on a concrete floor.  He stated that he blacked out for a short period of time and, when he came to, he was lying on the floor in blackness.  He said he was able to get himself back into bed but, when he woke up the next morning, he had intense pain in his neck and two other airmen had to help him get dressed and take him to the infirmary.  He stated that he supported his neck with his hands because he felt like it would not support itself.  They put him in a cervical collar and told him to take it easy for the next seven days.  He relates that he essentially slept through that time.  Thereafter, he wore the cervical collar for a couple of weeks and when he took it off he felt a mild pressure in his neck that never quite went away.

The second incident was a motorcycle accident in which the Veteran says he was riding trails and his bike hit a ditch that he did not see and he went over the handlebars of the bike landing in another irrigation ditch.  He went back to his friend's house and decided to wait until the next day to see how he felt before seeking medical treatment.  When he woke up the next morning, his neck and back were stiff and his wrist was injured.  He drove back to base and went to the hospital there, but he says they only treated his wrist at that time although he told them his neck and back were also stiff.  He testified that, from that point on, he has always had back and neck problems.

Service treatment records demonstrate that the Veteran received treatment multiple times for complaints of neck and upper back pain.  In April 1975, the Veteran was seen for complaints of back pain and dizzy spells for two days.  Physical examination found localized pain in the scapular area.  The assessment was "spasm."  On September 5, 1975, the Veteran was seen in sick call reporting that he fell out of his top bunk bed that morning and twisted his neck.  It is noted he reported landing on his head breaking his fall with his hand.  There was full range of motion with pain when turning his head toward the right shoulder.  His right hand was sore without apparent fracture.  He reported having a headaches but no dizziness or blurred vision.  Physical examination of the neck revealed some discomfort in the neck with turning the head laterally but was otherwise normal.  The impression was pulled muscle.  

A June 28, 1976, treatment note indicates the Veteran was seen in emergency with report of falling over bicycle handlebars with trauma to the left wrist and hand.  The Veteran was treated for a possible left wrist fracture, but there is no mention of his neck or back.  However, there is a treatment note the next day (on the 29th) indicating the Veteran reported being in a motorcycle accident two days before now complaining of pain in neck primarily with extension.  Physical examination of the neck revealed no vertebral tenderness, pain with extension of neck, and mild discomfort with lateral rotation; otherwise, there was no limitation of motion and neurologically he was intact.  It is noted that x-rays were negative except for mild loss of cervical lordosis.  The assessment was cervical strain.  The Veteran was given a cervical collar.  

An August 19, 1976, treatment note initially indicates complaints of low back pain with neck pain; however, the narrative note states the Veteran's complaints were that his back pain was in the middle of his back that started the day before.  He denied neck stiffness.  It was noted that he was a bike rider and two days before he took a hard jump on his bike and the pain started the next day.  Physical examination demonstrated right paravertebral muscles at D4-7 were very tender and spastic with pain on bending.  X-rays of the dorsal spine were normal.  No impression was noted.  A follow up visit the next day noted that the Veteran reported that his back felt much better but he still had pain with forward bending.  Exam was essentially negative.

The Veteran was examined on August 25, 1976, for separation from service.  He did not report having recurrent back pain or any injury to the spine requiring treatment; and no abnormality of the neck or spine was noted on examination.

The Veteran initially filed a claim for service connection back in 1983.  In conjunction therewith, a VA examination was provided in January 1984.  At this examination, the Veteran complained of neck, dorsal spine and lumbosacral spine pain, mostly in the dorsal spine area parallel to the spine on both sides.  The doctor noted history of motorcycle accident in 1976 with pains in entire spine since.  Physical examination revealed that the cervical spine seemed to be stiff in most motions but pain only occurred when the head was flexed on chest.  There was no redness or deformity.  The dorsal spine was straight but also seemed rather stiff with a fullness on the right side of the spine (which was tender) at the D7-8 level.  The examiner stated that this might represent a muscle tear with scar formation.  The lumbar spine was straight and flexible but painful on forward bending, and straight leg raising was limited to 45 to 60 degrees bilaterally.  X-rays of the entire spine were noted to be normal.  The examiner questioned, given the Veteran's symptoms, whether he might have ankylosing spondylitis and referred the Veteran for a Rheumatology consult.  

The report of the Rheumatology consult indicates a history of a motorcycle accident in 1976 with hyperflexion of the cervical, mid and low back; since then has had intermittent episodes of muscle spasms lasting approximately four days usually precipitated by activities such as lifting and sitting long periods.  Physical examination demonstrated marked spasm of mid to low thoracic area.  There was no scoliosis.  There was fullness of right and left paravertebral areas just medial to mid scapula with tenderness noted to be likely muscle spasm.  Range of motion was decreased due to muscle spasm.  X-rays were noted to be normal.  The assessment was that there was no evidence of ankylosing spondylitis; however, the physician stated that the findings at that time were compatible with muscle/ligamentous strain/sprain following motorcycle accident with hyperflexion injury.

Subsequent medical treatment records demonstrate that the Veteran was treated in February 1988 by a private orthopedist for complaints of dorsal back pain of five days duration.  The Veteran did not recall any trauma but reported that he drove a gasoline truck and had done some pulling of large gasoline pipes for dispensing gasoline.  The pain was in the area of D7.  He was noted to have muscle spasms in the dorsal area.  Treatment note from February 26, 1988, indicates he had a marked spastic area of the upper trapezius area with trigger point tenderness bilaterally.  On March 4th, he came in complaining that his back pain was much worse, and he had been having some headaches.  He was noted to have moderate tension of muscle of the mid back with pressure by soft tissue manipulation but reported acute pain with rotation of his dorsal spine.  He was referred to a neurologist for consultation.  He saw the neurologist on March 8th.  The consultation note indicates the Veteran reported back pain and that "about a month ago, I was lifting 100 lbs. pipes at work, which is something I don't ordinarily do."  During the following three days, he developed progressive pain in the cervical and thoracic region that became so severe he could not get out of bed.  Since that time, he had been off of work intermittently.  He claimed that he would stay off for about a week and it would clear up significantly; however, the moment he went back to work, it recurred.  Physical examination was essentially negative, and no definitive diagnosis is noted in the report.  Orthopedist's note dated April 22, 1988, indicates the Veteran reported his cervical and thoracic pain had cleared up such that he had stopped using Motrin a few weeks before; but now he has severe lumbar pain.  He denied any specific injury.  Clinical evaluation remained within normal limits.  He was restarted on Motrin.

First complaints of back pain in treatment records from the Veteran's private primary care physician from September 2002 through July 2006 were in December 2005.  Follow up treatment record in March 2006 shows complaints of increased neck pain and "OA" (presumably meaning osteoarthritis).  The diagnosis was "OA neck."  Next visit in April 2006 the Veteran complained of multiple muscle spasms.  The impression was questionable "MS" (presumably meaning multiple sclerosis) and muscle spasm neck, chest and right arm.  In May 2006, the Veteran complained of neck pain with right radiculopathy.  The assessment was cervical stenosis with radiculopathy with need for diagnostic studies of cervical spine.

The Veteran went to the VA to obtain radiological studies of his neck.  On May 26, 2006, x-rays were taken that demonstrated he had normal alignment with no acute boney fractures or subluxation; preserved height of vertebral bodies; and small marginal osteophytes at C6 with mild narrowing of C6-7 disk space.  In addition, it was noted that the neural foramina were patent bilaterally and there was no abnormal pre or paravertebral soft tissue swelling.  A magnetic resonance imaging (MRI) study was conducted on June 22, 2006.  This MRI demonstrated degeneration of the intervertebral disks at C5-6 and C6-7 levels with desiccation at the remaining intervertebral levels.  In addition, at the C4-5 level there was mild posterior bulging of the intervertebral disk with anterior effacement of the thecal sac without spinal stenosis or intervertebral neural foraminal compromise; at the C5-6 level, there was severe narrowing of the intervertebral neural foramina bilaterally and posterior bulging of the intervertebral disk with spinal stenosis measuring 10.2 mm in AP dimensions; and at the C6-7 level, there was again severe narrowing of the intervertebral neural foramina bilaterally and severe spinal stenosis accompanied by posterior protrusion of the intervertebral disk measuring 9.4 mm in AP dimension.  The craniocervical junction, spinal cord, and remaining thecal sacs were preserved.  There was no other disk, intervertebral neuroforaminal, bone marrow signal, or soft tissue abnormality.  Electrodiagnostic testing conducted July 28, 2006, of the right upper extremity and cervical paraspinal muscles was normal and without evidence of radiculopathy, plexopathy or peripheral neuropathy.  Subsequent follow up visit with the Veteran's physician in July 2006 resulted in a diagnosis of severe cervical degenerative disc disease with stenosis.

The Veteran underwent VA examination in May 2007.  He complained of pain and stiffness in his neck and lower back with also spasms in the lower back.  He denied radiation of pain to his extremities.  The Veteran reported having the two injuries in service as previously discussed.  He further related that he became a pilot in the 1980s and there were not many complaints about his back or neck; however, as the time went by, there was stiffness in his back and neck, which started to get worse.  He also reported that later on he also did some construction jobs.  After physically examining the Veteran and reviewing x-rays taken of the cervical, thoracic and lumbar spines, the examiner diagnosed the Veteran to have cervical spondylosis and mild degenerative disc disease of the thoracic and lumbar spines based upon the x-ray findings.  It is noted that the examiner did not refer to the May 2006 cervical MRI.  In his May 2007 examination report, the examiner failed to render a nexus opinion; however, the claims file was returned to him and he submitted an addendum to his report in August 2007 in which he opined that the Veteran's current back and neck conditions are less likely as not due to his service-connected injuries.  He stated that the rationale for his opinion is that the Veteran's degenerative changes are rather generalized, involving the entire spine and these degenerative changes are naturally occurring changes in the skeletal system consistent with his age.

The Veteran appeared and testified at a hearing before the undersigned in September 2010.  At that time, the Veteran submitted films and a cd-rom disc of x-rays taken of his spine that he claimed, via his representative, demonstrated revealed "old fractures in the spine; specifically the cervical spine, and possibly some stuff in the lumbar spine as well."  These films, however, were not accompanied with any sort of narrative reports explaining them.  The undersigned explained to the Veteran and his representative that he was not able to review the films and interpret them and, if they did not submit the narrative reports themselves, he would have to send them out to be interpreted.   The Veteran agreed to get the narrative reports and submit them with the films to the Board within 45 days of the hearing; however, when the films were actually submitted to the Board, no narrative reports accompanied them.

Consequently, in April 2011, the Board requested a VHA medical expert review the films and provide a narrative report of what they show.  Furthermore, the Board requested that the VHA medical expert provide a diagnosis of any current disorder(s) involving the Veteran's spine and to opine as to whether any current disorder found is related to the Veteran's military service, specifically the two injuries sustained in service.  After reviewing the images provided and the claims file, the VHA medical expert stated that the Veteran has spondylosis of the cervical, thoracic and lumbar spines.  He stated that the radiographs demonstrate very mild osteophyte formation/in the lumbar and cervical spines, but unfortunately there were no lateral thoracic spine radiographs available to evaluate for anterior vertebral osteophytes in the thoracic spine.  He further stated that the Veteran has an anterior/superior corner fracture of the L4 of undetermined chronicity and calcifications within the anterior longitudinal ligament that suggests a lumbar spine extension injury at some point in the past.  In rendering the requested nexus opinion, the VHA medical expert opined that the Veteran's spondylosis of the cervical, thoracic and lumbar spines is less likely than not caused by or a result of any injury or disease incurred during his service.  With regard to the Veteran's fall from his bunk bed in September 1975 and the motorcycle accident in June 1976, the VHA medical expert stated that the cervical spine radiographs from 2007 and 2010 did not demonstrate any fracture or residual malalignment of the spine that would predispose this Veteran to developing spinal spondylosis.  In addition, the VHA medical expert acknowledged the additional treatment for complaints of mid back and neck pain in August 1976 and the Veteran did not report nor was any abnormality found on separation examination on August 25, 1976.  Furthermore, the VHA medical expert stated that spondylosis increases in prevalence with aging and there is evidence in the literature that up to 40 percent of individuals greater than 50 years old have spondylotic changes on radiograph and up to 70 percent of individuals greater than 70 years old have spondylotic changes on radiographs.  The VHA medical expert stated that there is no record or radiograph demonstrating fracture of the cervical spine in this Veteran.  There is no evidence of malalignment that would alter the load bearing mechanics of the spine and predispose the Veteran to developing spondylosis.  He may have had an extension injury to his lumbar spine at some point in the past, but it is very unlikely it occurred during his service duties as his pain complaints during service were localized to the neck and mid-back.  Consequently, the VHA medical expert concluded that it is more likely that the spondylosis this Veteran is dealing with is a result of the normal aging process for this individual.

Although the Board acknowledges the current medical opinions that the Veteran's spondylosis of the cervical, thoracic and lumbar spines is not likely related to any injury or disease incurred during the Veteran's military service, the Board cannot disregard the January 1984 VA examination finding by the rheumatologist that, at that time, the Veteran had muscle/ligamentous strain/sprain that was related to the 1976 motorcycle accident with hyperflexion injury.  The Board finds, therefore, that the January 1984 VA examination report demonstrated that the Veteran had post-service residuals of the injuries caused by the in-service June 1976 motorcycle accident.  Based on this evidence, therefore, the Board finds that there is sufficient evidence to establish that the Veteran has some type of spine disorder that is a residual of the injuries sustained in service, and service connection is warranted.  

The current evidence shows multiple conditions involving the Veteran's spine, however, not muscle/ligamentous strain/sprain as found on exam in January 1984.  The Board, therefore, makes no conclusion as to what, if any, of the current spinal disorders seen in the record (to wit, spondylosis of all spinal segments and degenerative disc disease with stenosis of the cervical spine) are in fact residuals of the in-service injuries.

ORDER

Entitlement to service connection for residuals of neck and back injuries is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


